Citation Nr: 0939630	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-07 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a separate compensable evaluation for 
neurological symptomatology to include carpal tunnel 
syndrome, as a residual of service-connected ganglion cyst of 
the right wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from January 1952 until 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The Board previously considered this appeal in February 2007, 
August 2008, February.  In August 2008, the Board granted 
entitlement to a compensable initial evaluation for ganglion 
cyst of the right wrist and remanded the related matter of 
whether a separate evaluation for neurological symptomatology 
including carpal tunnel syndrome (CTS), was warranted.  

Concerning the claim for a separate evaluation for 
neurological symptomatology, the Board remanded the case for 
consideration of this matter and additional evidentiary 
development in February 2009.  Subsequently, the RO/Appeals 
Management Center (AMC) completed the requested development, 
and denied the benefits sought.  As such, this case has 
returned to the Board for appellate consideration of this 
matter only.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDING OF FACT

From February 18, 2005 forward, mild incomplete paralysis of 
the right hand/wrist manifested by sensory neuropathy to 
include CTS has been demonstrated, which has been associated 
as a residual condition of service-connected ganglion cyst of 
the right wrist.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating and no 
greater, effective from February 18, 2005, for neurological 
symptomatology to include CTS as a residual of service-
connected ganglion cyst of the right wrist, are met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

Essentially, the Veteran's claim for a separate evaluation 
for neurological symptomatology arises from his disagreement 
with the initial evaluation assigned following the grant of 
service connection for a ganglion cyst of the right wrist.  
Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  As such, the Board finds 
that VA satisfied its duties to notify the Veteran in this 
case.

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by the Veteran, 
and which he authorized VA to request, have been obtained.  
38 U.S.C.A. § 5103A.  VA has associated with the claims 
folder the service treatment records (STRs) as well as VA and 
private medical reports of his post-service treatment for a 
disability of right wrist.  The Veteran has also been 
afforded formal VA examinations in 2005, 2008 and 2009 to 
evaluate the nature, extent and severity of that service-
connected disability.  Significantly, in conjunction with the 
VA examinations conducted in March and April 2009, there have 
been no contentions made by the Veteran or his representative 
to the effect that these are inadequate for rating purposes.   

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Factual Background

In a rating action dated in January 2005, service connection 
was established for ganglion cyst of the right wrist, for 
which a noncompensable evaluation was assigned effective from 
December 2002.  In a Board decision issued in August 2008, an 
initial 10 percent evaluation for residuals of a ganglion 
cyst of the right wrist, manifested by degenerative joint 
disease with pain and noncompensable limitation of motion was 
granted effective from December 2002; in addition a separate 
initial noncompensable evaluation for residuals of a ganglion 
cyst of the right wrist, manifested by a scar was also 
granted, effective from December 2002.  

A VA examination was conducted in October 2001.  The Veteran 
complained of mild wrist pain for the past seven years that 
was progressively worsening.  The examiner found no swelling, 
increased heat, or erythema of the wrist joint, but noted 
mild tenderness to palpation on the dorsi radial aspect.  
Full and painless range of motion was found.  Grip strength 
was 5-/5 and sensation to light touch was intact to all 
dermatomes of the right hand.  The examiner found 
degenerative joint disease (DJD) of the right hand.

In February 2005, a VA examination of the joints was 
conducted.  The Veteran reported that he has experienced 
increased pain and discomfort to his right wrist over the 
years.  He wore a wrist splint daily and reported pain with 
any types of range of motion.  Some sensation changes of the 
hand were also noted.  He reported that it did not interfere 
with his job, since he did not work, but it did interfere 
with his daily activities, such as shaving, lifting objects, 
and eating.  He also reported pain after repetitive use, but 
denied flareups.

The February 2005 physical examination revealed dorsiflexion 
from 0 to 60 degrees.  Radial deviation was 0 to 15 degrees, 
ulnar deviation was from 0 to 40 degrees and palmar flexion 
was from 0 to 70 degrees.  The Veteran complained of pain at 
the end range of all motion and with compression of the 
carpal bones.  The examiner also noted some additional loss 
of joint function after repetitive use, with an impact of 10 
percent additional loss of joint function.  There was a 
positive Tinel's sign over the median nerve and grip strength 
was 5-/5.  The examiner assessed status post ganglion cyst 
removal of the right wrist, right wrist DJD, and right CTS.  

Another VA examination was provided in May 2008.  At that 
time, it was noted that the Veteran wore a right wrist carpal 
tunnel splint.  He reported having daily pain with any type 
of motion, gripping, lifting, and writing.  It did not 
interfere with his job since he did not work, but it 
interfered with daily activities, including those involving 
lifting or fine motor coordination, such as shaving and 
dressing.  He reported no incapacitating episodes, flareups, 
or problem with repetitive use.  Physical examination 
revealed no cellulitis or swelling of the wrist.  Range of 
motion testing revealed dorsiflexion of 50 degrees, palmar 
flexion of 60 degrees, radial deviation of 0 to 15 degrees, 
and ulnar deviation of 0 to 35 degrees, with pain throughout 
range of motion.  Grip strength was 5-/5 due to complaints of 
pain. Motor strength of the wrist in all planes of motion was 
5/5 due to complaints of pain.  After repetitive motion of 
the right wrist, there was additional loss of joint function 
due to pain, fatigue, or lack of coordination.  Assessments 
of degenerative joint disease of the right wrist, status post 
ganglion cyst removal with scar formation, and right carpal 
tunnel syndrome were made.  The examiner specifically opined 
that the DJD, scar formation and CTS of the right wrist were 
at least as likely as not due to the Veteran's service.  It 
was further explained that with regard to the CTS, the 
resulting DJD most likely caused a compression of the median 
nerve in the carpal tunnel.

Pursuant to a Board Remand issued in August 2008, a VA 
examination of the nerves was requested to identify the 
extent and severity of the Veteran's right carpal tunnel 
syndrome, a residual believed to be associated with the 
service-connected ganglion cyst of the right wrist.

A VA examination of the peripheral nerves was conducted in 
October 2008 and the claims folder was reviewed.  The Veteran 
complained of pain with radiation from the site of the 
ganglion cyst into the hand and weakness of the right 
hand/wrist.  Motor examination revealed moderate to severe 
weakness of the right wrist and hand due to wrist pain.  The 
Veteran was unable to undergo a motor examination of the 
right hand due to radiating pain from the wrist.  Sensory 
function testing revealed normal vibratory, pain, light touch 
and position sense results.  Right and left plantar Babinski 
reflex testing was normal.  There was no indication of 
tremors and the report stated that joint function was not 
affected by any nerve disorder.  EMG and nerve conduction 
studies were not undertaken.  The examiner observed that VA 
MRI studies of May 2008 revealed DJD disease of the right 
hand with no evidence of residuals of a ganglion cyst or CTS.  
Osteoarthritis of the right wrist was diagnosed and a problem 
associated with the diagnoses was identified as painful 
neuropathy of the right hand.

The case was remanded again by the Board in February 2009 to 
request a VA neurological evaluation to clarify the matter of 
whether CTS was in fact currently shown, and if so whether it 
was related as a residual of the service-connected ganglion 
cyst of the right wrist.  

A VA orthopedic examination was conducted in March 2009.  The 
Veteran complained of daily pain, difficulty lifting, 
gripping and driving, and numbness of the fingers.  Physical 
examination revealed dorsiflexion of 50 degrees, palmar 
flexion of 60 degrees, radial deviation of 0 to 20 degrees, 
and ulnar deviation of 0 to 30 degrees, with pain throughout 
range of motion.  Grip strength was 5-/5 due to complaints of 
pain.  Tinel's sign in the right wrist was positive.  After 
repetitive motion of the right wrist, there was no additional 
loss of joint function due to pain, fatigue, or lack of 
coordination.  Assessments of DJD of the right wrist - status 
post ganglion cyst removal with scar formation, and right 
CTS, were made.  

A VA neurological examination was conducted in April 2009 and 
the claims file was reviewed.  The Veteran complained of pain 
and numbness of the right wrist and fingers.  It was noted 
that the Veteran had difficulty performing the activities of 
daily living.  The examiner mentioned that limited EMG 
testing had been undertaken in March 2009 which was not 
completed secondary to pain, but which did not reveal right 
hand ulnar neuropathy; Tinel's sign and ulnar group 
compression was negative.  Physical examination showed 
slightly decreased grip strength of 4/5 on the right hand 
secondary to pain.  Slight atrophy was noted in the thenar 
muscles of the right hand.  There was no evidence of a mass 
or swelling of the right wrist but right wrist thumb and 
finger movements were painful and limited.  Sensory 
evaluations including pinprick, light touch, position sense 
and vibratory sense were all normal.  Diagnoses of right 
wrist pain and sensory neuropathy of the right hand, by 
history, were made.  

The examiner stated that there was no recurrence of the 
ganglion cyst and noted that the location of the cyst was 
superficial on the right dorsum of the wrist, which was not 
in an anatomical location to produce compression ulnar or 
median neuropathy.  It was noted that limited EMG testing of 
March 2009 revealed no evidence of ulnar neuropathy and that 
the Veteran was advised to get a repeat study.  The examiner 
opined that it was less likely as not that ulnar or median 
neuropathy is not caused by the ganglion cyst.  The examiner 
described the Veteran's pain and numbness of the right hand 
as moderate in severity and the numbness as mild to moderate.  

Analysis

The Veteran contends that a separate evaluation is warranted 
for neurological symptoms to include CTS, associated with a 
service-connected ganglion cyst of the right wrist.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  The 
Board attempts to determine the extent to which the Veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b); see also 38 C.F.R. § 4.3 
(any doubt regarding the extent of the disability is to be 
resolved in the Veteran's favor).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  More recently, the Court held that "staged" ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The initial inquiry in this matter involves whether the 
Veteran in fact has neurological symptomatology associated 
with the service-connected ganglion cyst of the right wrist.  
In this regard, the earliest indication of any such 
neurological symptomatology is noted in a VA examination 
report dated in February 2005, at which time Tinel's sign 
over the median nerve was positive and the assessments 
included right CTS.  Since that time, the evidence has been 
conflicting with respect to whether or not the Veteran 
actually has CTS or any clinically demonstrable neurological 
impairment attributable to the service-connected ganglion 
cyst, despite attempts to reconcile and clarify this matter 
by requesting additional medical evidence and opinions.  
While the evidence is not definitive, it is suggestive of an 
etiological relationship between the Veteran's reported 
neurological symptomatology and the service-connected right 
wrist cyst.  With resolution of reasonable doubt in favor of 
the Veteran, the Board concludes that residuals of the 
service-connected right wrist ganglion cyst do include 
neurological symptomatology.  See 38 C.F.R. § 4.3.  

Pursuant to DC 8515, a 10 percent rating is appropriate for 
both the major and minor hand when there is mild incomplete 
paralysis of the median nerve.  For moderate incomplete 
paralysis, a 30 percent rating is assigned for the major hand 
and a 20 percent rating is assigned for the minor hand.  For 
severe incomplete paralysis, a 50 percent rating is assigned 
for the major hand and a 40 percent rating is assigned for 
the minor hand.  A 70 percent rating is assigned for complete 
paralysis of the median nerve on the major side with such 
manifestations such as the hand inclined to the ulnar side; 
the index and middle fingers more extended than normal; 
considerable atrophy of the muscles of the thenar eminence; 
the thumb in the plane of the hand (ape hand); pronation 
incomplete and defective; absence of flexion of index finger 
and feeble flexion of middle finger; an inability to make a 
fist; the index and middle fingers remain extended; an 
inability to flex the distal phalanx of thumb; defective 
opposition and abduction of the thumb, at right angles to the 
palm; weakened wrist flexion; and pain with trophic 
disturbances.  Complete paralysis of the minor hand is rated 
as 50 percent disabling.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type pictured for 
complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  When the 
involvement is bilateral, the ratings should be combined with 
application of the bilateral factor.  38 C.F.R. § 4.124a.  
The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  For reference purposes, the Board 
observes that for "mild" is generally defined as "not 
severe."  See Merriam-Webster's Collegiate Dictionary, 
Eleventh Edition (2007) at 787.  "Moderate" is generally 
defined as "limited in scope or effect."  See id. at 798.  
"Severe" is generally defined as "of a great degree: 
serious."  See id. at 1140.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  See 38 C.F.R. § 4.6.

The Board finds the rating criteria found under code 8515 
represents the most appropriate criteria for rating the 
Veteran's neurological symptomatology associated with his 
ganglion cyst.  In this regard, even assuming that right CTS, 
to the extent shown, is part and parcel of the Veteran's 
neurological symptomatology, his neurological manifestations 
are best described as wholly sensory.  In this regard, the 
evidence overall dated from February 2005 (when neurological 
symptomatology was first documented) fails to establish the 
presence of any neurological impairment as shown by EMG or 
MRI studies; in addition sensory function testing has 
consistently revealed normal vibratory, pain, light touch and 
position sense results.  Also supporting the Board's 
conclusion is the fact that sensory neuropathy was diagnosed 
upon VA neurological examination conducted in 2009 and the 
fact that the evidence reflects that since February 2005, the 
Veteran has complained of sensory deficit in the right wrist 
largely manifested by pain and numbness in the hands fingers.  
Overall, to the extent shown, the neurological manifestations 
of the right wrist are mild as opposed to moderate in 
severity.

In evaluating the claim, the Veteran's representative has 
requested that the Board consider factors including 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59 and as discussed in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
points out that carpal tunnel syndrome is defined as "a 
complex of symptoms resulting from compression of the median 
nerve in the carpal tunnel, with pain and burning or tingling 
paresthesias in the fingers and hand, sometimes extending to 
the elbow."  See Wilson v. Brown, 7 Vet. App. 542, 544 (1995) 
[citing Dorland's Illustrated Medical Dictionary 1632 (1988 
27th Ed.)].  By virtue of this decision, service connected 
has been established for CTS, a neurological disability; as 
such, the provisions under DeLuca v. Brown, 8 Vet. App. 202 
(1995) are not for application.  Indeed, symptoms such as 
incoordination and weakness are specifically contemplated 
under Diagnostic Code 8515.  

Further, the Board notes that service connection is already 
separately in effect for residuals of a ganglion cyst of the 
right wrist, manifested by degenerative joint disease with 
pain and noncompensable limitation of motion, and for 
residuals of a ganglion cyst of the right wrist, manifested 
by scarring.  As such, those manifestations are not part and 
parcel of the neurological component of the cyst residuals 
and are not considered in conjunction wit the rating assigned 
herein.  In this regard, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may 
not be compensated twice for the same symptomatology as "such 
a result would overcompensate the claimant for the actual 
impairment of his earning capacity."  Brady v. Brown, 4 Vet. 
App. 203, 206 (1993).  This would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  

After reviewing the evidence, the Board finds that the 
medical evidence of record shows that the Veteran's 
neurological symptomatology is most accurately characterized 
as mild and is essentially wholly sensory, warranting the 
assignment of a 10 percent evaluation under diagnostic code 
8515.  With respect to the appropriate effective date, 
although service connection was established for ganglion cyst 
of the right wrist effective from December 2002, the first 
clinical indications of any neurological symptomatology 
associated with that condition were not shown until February 
18, 2005, upon VA examination.  As such the appropriate 
effective date for the grant of a 10 percent evaluation for 
neurological symptomatology under diagnostic code 8515 is 
February 18, 2005.  

The Board has considered whether the Veteran is entitled to a 
"staged" rating for his neurological symptomatology, as the 
Court has indicated can be done in this type of case.  See 
Fenderson and Hart, supra.  However, upon reviewing the 
longitudinal record in this case, we find that at no time 
during the claim and appeal period has the Veteran's 
neurological symptomatology associated with the service-
connected ganglion cyst been more disabling than the 10 
percent evaluation granted herein.

The Board has also considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 
(2008).  The record reflects that the Veteran has not 
required frequent hospitalizations for the disability, and 
that the manifestations of the disability are not in excess 
of those contemplated by the assigned rating.  Further, 
although the Veteran experiences some impairment with respect 
to daily activities, none of the evidence or examination 
reports on file reflect that the average industrial 
impairment from the disability would be in excess of that 
contemplated by the assigned rating.  The Court has held 
that, "if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required."  Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Therefore, the Board has concluded that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a 10 percent for neurological symptomatology 
to include carpal tunnel syndrome as a residual of the 
service-connected ganglion cyst of the right wrist, is 
granted effective from February 18, 2005, subject to the laws 
and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


